Franklin App. Nos. 96APE08-982 and 96APE08-991. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County. Upon consideration of the motion of Hanna Perkins School et al. for additional oral argument time and the motion of Hope for Cleveland’s Children et al. to extend time for oral argument and to change date of oral argument,
IT IS ORDERED by the court that the motions for additional time for oral argument be, and hereby are, granted, and time is extended to twenty minutes per side.
IT IS FURTHER ORDERED by the court that the motion to change date of oral argument be, *1414and hereby is, denied.
Cook and Lundberg Stratton, JJ., not participating.